Action by a property owner for a judgment declaring, inter alia, that certain amendments to a zoning ordinance are unconstitutional, void and ineffective insofar as they place his property in an “A” residence district, wherein no building shall be erected or altered on a lot of an area less than one acre. Prior thereto, said property was in a “C” residence district, wherein no building may be erected or altered on a lot of an area less than 10,000 square feet. The appeal is from an order granting summary judgment dismissing the amended complaint and from the judgment entered thereon. Order and judgment unanimously affirmed, with $10 costs and disbursements. No opinion.
Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.